Exhibit 10.1

[g201511052109125681460.jpg]

Axiall Corporation

1000 Abernathy Road NE

Suite 1200

Atlanta, Georgia 30328

 

 

 

 

 

August 4, 2015

 

Joe Breunig

 

Re:    Separation Agreement

 

Dear Joe:

 

This letter (“Separation Agreement”) sets forth the terms and conditions of your
separation from Axiall Corporation.  Your employment as Executive Vice
President, Chemicals ends effective September 1, 2015 (“Separation Date”).  As
of the Separation Date, you will no longer hold any position as an officer or
employee of the Company’s subsidiaries and affiliates, and will promptly execute
any such documents and take such actions as may be necessary or reasonably
requested to effectuate or memorialize the separation of your employment.

 

 

1.

SEVERANCE BENEFITS

 

In consideration for you signing this Separation Agreement no earlier than the
Separation Date, you will receive payments and benefits as specified in
Exhibit A attached hereto (the “Severance Benefits”).  You acknowledge that the
compensation and benefits provided under this Separation Agreement are greater
than what you would be legally entitled to receive in the absence of this
Separation Agreement.

 

 

2.

RESTRICTIVE COVENANTS

 

By signing this Separation Agreement, you reaffirm that you will continue to
abide by the covenants set forth in Paragraph 8 of each of the Restricted Stock
Unit Agreements granted to you in May 2013, May 2014 and May 2015 (collectively,
the “RSU Agreements”) and the post-employment covenants set forth in any
applicable equity incentive agreement.

 

 

--------------------------------------------------------------------------------

Joe Breunig

Page 2

 

3.

WAIVER AND RELEASE

 

In exchange for the Severance Benefits the Company will provide you under this
Separation Agreement, you release and forever discharge the Company, any and all
past, present or future parents, subsidiaries and affiliates (the “Axiall
Companies”), and any and all past, present, or fReduture related persons or
entities, including but not limited to the Company’s and the Axiall Companies’
officers, directors, managers, employees, shareholders, agents, attorneys,
successors and assigns, specifically including without limitation Axiall
Corporation (the “Released Parties”) from, any and all actions, claims, demands
and damages, whether actual or potential, known or unknown, and specifically but
not exclusively, which you may have or claim to have against the Released
Parties as of the date you sign this Separation Agreement including, without
limitation, any and all claims related or in any manner incidental to your
employment with the Company or termination of that employment relationship
(“claims”) which you or your heirs, successors, executors, or other
representatives may have. All such claims are forever barred by this Separation
Agreement regardless of the forum in which such claims might be brought,
including, but not limited to, claims (a) under any federal, state or local law
governing the employment relationship or its termination (including, but not
limited to, Title VII of the Civil Rights Acts of 1964 and 1991; the Americans
with Disabilities Act; the Family Medical Leave Act; the Employee Retirement
Income Security Act of 1974, the Rehabilitation Act, the Worker Adjustment and
Retraining Notification Act, the federal Age Discrimination in Employment Act,
any state, local, and other federal employment laws, and any amendments to any
of the foregoing) and/or (b) under the common law for breach of contract,
wrongful discharge, personal injuries and/or torts.  You understand that this is
a general waiver and release of all claims, known or unknown, that you may have
against the Released Parties based on any act, omission, matter, cause or thing
that occurred through the date of your execution of this Separation Agreement.

 

The above release does not waive claims (i) that may arise after you sign this
Separation Agreement, (ii) which cannot be released by private agreement or
(iii) to enforce the terms of this Separation Agreement, including the payment
of the compensation and benefits specified in Exhibit A.

 

 

4.

COVENANT NOT TO SUE

 

You understand that this release will be final and binding.  You promise that
you will not pursue any claim that you have settled by this release.  You
further understand that nothing in this release generally prevents you from
filing a charge or complaint with or from participating in an investigation or
proceeding conducted by the EEOC, NLRB, or any other federal, state or local
agency charged with the enforcement of any employment laws, although by signing
this release you are waiving your right to individual relief based on claims
asserted in such a charge or complaint.  The

 

--------------------------------------------------------------------------------

Joe Breunig

Page 3

Company agrees that this Separation Agreement does not extend to, release or
modify any rights to indemnification or advancement of expenses to which you are
entitled from the Company or its insurers under the Company’s Certificate of
Incorporation, Bylaws, or other corporate governing law or instruments.

 

 

5.

NO RE-EMPLOYMENT

 

You agree that you will not seek or accept employment with the Company,
including assignment to or on behalf of the Company as an independent contractor
or through any third party, and the Company has no obligation to consider you
for any future employment or assignment.

 

 

6.

REVIEW OF SEPARATION AGREEMENT

 

This Separation Agreement is important.  You are advised to review it carefully
and consult an attorney before signing it, as well as any other professional
whose advice you value, such as an accountant or financial advisor.

 

 

7.

RETURN OF PROPERTY

 

You affirm that you have returned to the Company all Company Property, as
described more fully below.  “Company Property” includes company-owned motor
vehicles, equipment, supplies and documents.  You further agree that you will
not retain any copies or duplicates of any such Company Property.

 

 

8.

NON-DISPARAGEMENT

 

You agree that you will not make or issue, or procure any person, firm, or
entity to make or issue, any statement in any form, including written, oral and
electronic communications of any kind, which conveys negative or adverse
information concerning the Released Parties, the Company or Axiall Companies,
their business, their actions or their officers or directors, to any person or
entity, regardless of the truth or falsity of such statement.  The Company shall
direct the officers and directors of the Company and Axiall Companies not to
make or issue, or procure any person, firm, or entity to make or issue, any
statement in any form, including written, oral and electronic communications of
any kind, which conveys negative or adverse information about you. This
paragraph does not apply to truthful testimony compelled by applicable law or
legal process.

 

 

9.

NATURE OF AGREEMENT

 

By signing this Separation Agreement, you acknowledge that you are doing so
freely, knowingly and voluntarily. You acknowledge that in signing this
Separation Agreement you have relied only on the promises written in this
Separation

 

--------------------------------------------------------------------------------

Joe Breunig

Page 4

Agreement and not on any other promise made by the Company or Axiall Companies. 
This Separation Agreement is not, and will not be considered, an admission of
liability or of a violation of any applicable contract, law, rule, regulation,
or order of any kind. 

This Separation Agreement contains the entire agreement between the Company,
other Axiall Companies and you regarding your departure from the Company,
provided that, except as set forth in Paragraph 2 above, all post-employment
covenants contained in Paragraph 8 of the RSU Agreements or in any other equity
incentive agreement, remain in full force and effect.  The Severance Benefits
are in full satisfaction of all compensation arrangements between you and the
Company and any severance benefits under the Company’s Executive Officer and Key
Employee Severance Plan.

 

You have at least twenty-one (21) days to consider the terms of this Separation
Agreement and, if you execute it prior to the expiration of such period,
knowingly waive the right to consider it for twenty-one days.  You may, for a
period of seven (7) days following the execution of this Separation Agreement,
revoke your acceptance of it.  This revocation must be done in writing and
delivered to the Company’s Legal Department before the close of business on the
seventh day.  This Agreement shall not become effective until the expiration of
this seven-day revocation period.

 

On behalf of all of the senior leaders of the Company, I thank you for your
contributions and years of service to Axiall Corporation and its predecessor
companies.  

 

AXIALL CORPORATION

 

By: Dean Adelman

 

Accepted and agreed to:

 

 

 

Joe Breunig

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

Joe Breunig

Page 5

Exhibit A

Severance and Other Benefits*

 

1.

Severance benefits under the Axiall Corporation Executive Officer and Key
Employee Severance Plan (the “Severance Plan”), which severance benefits consist
of the following (as further described in, and qualified by reference to, the
Severance Plan):

 

 

·

A lump sum cash payment equal to 1 times your base salary (as in effect
immediately prior to the Separation Date) in an amount equal to $532,098.00,
payable on April 1, 2016 (or, in the event of death prior to April 1, 2016,
within thirty (30) days following your death);

 

 

·

A lump sum cash payment equal to 1 times your target payment under the Company’s
short term cash incentive plan for the year in which the Separation Date occurs
in an amount equal to $399,073.50, payable on April 1, 2016 (or, in the event of
death prior to April 1, 2016, within thirty (30) days following your death);

 

 

·

Monthly COBRA reimbursement payments as calculated under the Severance Plan
until the earlier of (a) your eligibility for group health benefits through new
employment or otherwise, or (b) 18 months after the Separation Date, which
amount shall not exceed $25,270.00; and

 

 

·

Payment for outplacement benefits provided by a Company-selected service group
up to a maximum of $25,000.00 during the 12 consecutive months after the
Separation Date.

 

2.

Treatment of outstanding equity awards in accordance with the terms of the
applicable equity incentive plans and related equity award agreements, including
the following benefits (as further described in, and qualified by reference to,
such plans and agreements):

 

 

·

Fully vested Restricted Stock Units as of the Separation Date are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

* Except where expressly provided, all benefits will be paid or provided in the
manner and at the time specified in the underlying plan or agreement, or as
required under applicable law.



 

--------------------------------------------------------------------------------

Joe Breunig

Page 6

Type

Grant Date

Lapse/

Performance Date

Vested Shares

Lapse/

FMV Price

RSU

Sept. 1, 2010

Sept. 1, 2012

13,270

$39.64

RSU

Sept. 1, 2013

13,270

$40.03

RSU

Sept. 1, 2014

13,270

$41.58

 

Sept. 1, 2015

13,270

(TBD)

RSU

May 20, 2013

May 20, 2014

2,308

$43.14

RSU

May 20, 2015

2,308

$36.79

RSU

March 4, 2013

March 4, 2014

853

$42.29

RSU

March 4, 2015

852

$47.63

PRSU

May 16, 2011

May 16, 2014

21,232

$43.90

PRSU

May 21, 2012

May 21, 2015

31,287

$35.90

PRSU

May 20, 2013

May 20, 2015

13,848

$36.79

PRSU

May 19, 2014

May 19, 2015

3,835

$36.72

 

 

·

Pro-rata vesting of the Performance Restricted Stock Units granted to you in
May 2014 and May 2015 pursuant to the Company’s form of TSR-Based Performance
Restricted Stock Unit Agreement, with the pro-rata amount (a) based on the
number of full weeks from the date of grant until the Separation Date relative
to the total number of full weeks in the performance period, and (b) determined
and contingent upon actual achievement of the applicable management objectives,
as follows:

 

Grant Date

Performance Date

Full Performance Period

Full Grant

Pro Rata Performance Period

Pro Rata Target Grant

May 19, 2014

May 19, 2017

156 weeks

11,067

67 weeks

4,753

May 19, 2015

May 19, 2018

156 weeks

13,098

15 weeks

1,259

 

3.

Accrued salary, and vested benefits under the Deferred Compensation Plan, the
Axiall Corporation Supplemental Executive Retirement Plan (DC SERP), and the
Axiall Corporation 401(k) Retirement Savings Plan.  Deferred Compensation Plan
and DC SERP balances as of July 16, 2015 follow:

 

Plan

Deferred Balance

Election

Deferred Compensation Plan (Post-2004)

$30,834.95

10 Annual Installments

Deferred Compensation Plan – Current Year

$15,061.93

10 Annual Installments

Match Restoration Account

$22,790.26

10 Annual Installments

DC SERP – 2010 Contribution

$36,000.00

Lump Sum

DC SERP – 2011 Contribution

$113,450.00

Lump Sum

DC SERP – 2012 Contribution

$121,898.00

Lump Sum

DC SERP – 2013 Contribution

$130,252.00

Lump Sum

DC SERP – 2014 Contribution

$138,447.00

3 Annual Installments

 

 